DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “bottom wall 36 “ (for example, in para 60) and “the first connecting elements include a plurality of openings disposed about the peripheral flange area at spaced apart intervals for receiving a corresponding projecting portion; Docket No. DAN193125 / 10240 LONGthe second connecting element comprises a plurality of openings disposed in the top plate and configured for alignment with corresponding ones of the plurality of openings disposed in the base tray while the top plate is disposed on top of and in face-to-face relationship with the base tray such that the first and second connecting elements together define a receiving portion; and the heat exchanger further comprising a plurality of projecting portions, wherein a projecting portion is disposed within each receiving portion for securing the top plate to the base tray, the projecting portion exerting a compressive force on said top plate relative to the base tray” (claim 12) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 12-15 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 second to last line recites the limitation of “heat generating components”, wherein it is unclear what “heat generating components” is referring to since the exact term “heat generating components” has already been recited in the claim. Is the term “heat generating components” requiring that there are multiple “heat generating components” or is the term 
Claim 6 depends from a cancelled claim which creates indefiniteness and antecedent basis issues. Claim 6 is examined to depend from claim 5.
Claim 6 recites “a base tray peripheral flange area disposed within the bottom wall and the top plate positioned on the base tray peripheral flange area” wherein it is unclear how this phrase appears to have grammar issues and only present subjects without a propoer verb. Should “disposed” recited “is disposed”? However, it is unclear how an object can be inside of a wall from “disposed within the bottom wall”. Is the base tray peripheral flange area disposed within the bottom wall area? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite and the claim is rendered indefinite. For examination purposes, the phrase has been interpreted as -- a base tray peripheral flange area is disposed adjacent the bottom wall and the top plate positioned on the base tray peripheral flange area -- for clarity.
Claim 6 recites the limitation of “the sidewall”, wherein it is unclear what “the sidewall” is referring to. Specifically, it is unclear as to what the exact relationship the “the sidewall” have with the “the sidewalls” (claim 5), “sidewalls” (claim 1) or “a sidewall peripheral flange”, since the term “the sidewall” is vague is vague and lacks antecedent basis. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- the sidewalls -- for clarity.

Claim 13 second to last line recites the limitation of “heat generating components”, wherein it is unclear what “heat generating components” is referring to since the exact term “heat generating components” has already been recited in the claim. Is the term “heat generating components” requiring that there are multiple “heat generating components” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as – the heat generating components -- for clarity.
Claim 23 recites the limitation "the cover”.  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as –the cover portion--.
Claim 27 recites the limitation "the plurality of ribs”.  There is insufficient antecedent basis for this limitation in the claim.

The remaining claims are rejected based on their dependency from a claim that has been rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. US 8,811,015 B2.
Re claim 13, Wagner et al. teach a heat exchanger assembly, comprising: an enclosure (area internal to case 2000 but not including channel 220) forming an open interior space receiving heat generating components (520), the enclosure comprising: sidewalls (annotated fig)  surrounding the open interior space; a cover portion (top 200)  positioned on a first end of the sidewalls; a bottom portion positioned on a second end of the sidewalls opposite the first end, the bottom portion comprising: a bottom wall (540, annotated fig, noting the bottom wall is bottom relative top the “open interior space” )  extending between the sidewalls, a base tray  (annotated fig) defining a plurality of fluid channels (220) in a fluid space extending outward from the bottom wall, the plurality of fluid channels extending between an inlet manifold area and an outlet manifold area (areas adjacent 222 and 224) for the flow of a heat exchange fluid,  a top 


    PNG
    media_image1.png
    737
    958
    media_image1.png
    Greyscale



Re claim 17, Wagner et al. teach a heat exchanger assembly (figs), comprising: an enclosure (area internal to case 2000 but not including channel 220)  defining an open interior space, the enclosure comprising: a bottom portion, comprising: a bottom wall (540, annotated fig, noting the bottom wall is bottom relative top the “open interior space” ), a base tray (annotated fig) comprising a cooling medium flow path area extending outward from the bottom wall, the base tray comprising a plurality of fluid channels (220), the plurality of fluid channels extending between an inlet manifold area and an outlet manifold area for the flow of a heat exchange fluid through the heat exchanger (areas adjacent 222 and 224)  , a base tray peripheral 





    PNG
    media_image2.png
    1020
    826
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    737
    958
    media_image3.png
    Greyscale



Re claim 26, Wagner et al. teach a fluid inlet passage  (annotated fig)  extending through one of the sidewalls then through the bottom wall, and a fluid outlet passage (annotated fig)  extending through the bottom wall then through one of the sidewalls (see the rejection of claim 5).  

    PNG
    media_image4.png
    492
    904
    media_image4.png
    Greyscale

Re claim 28, Wagner teach a fluid inlet passage (annotated fig) extending through the sidewall then through the bottom wall, and a fluid outlet passage (annotated fig)  extending through the bottom wall then through the sidewall (see the rejection of claim 5).

    PNG
    media_image4.png
    492
    904
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 12, 16, 18, 23, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 8,811,015 B2 in view of MATSUBARA JP 2006329439 A.
Re claim 1, Wagner et al. teach a heat exchanger assembly (figs), comprising: an enclosure (area internal to case 2000 but not including channel 220) forming an open interior space receiving heat generating components (520), the enclosure comprising: sidewalls (annotated fig) surrounding the open interior space; a cover portion (top 200) positioned on a first end of the sidewalls; and a bottom portion positioned on a second end of the sidewalls 
Wagner et al. fail to explicitly teach details of the ribs.
MATSUBARA teach a plurality of ribs (annotated fig) within fluid channels (noting the ribs are added to the fluid channel of the primary reference in the instant combination) on each of an inlet side of the heat exchanger and an outlet side of the heat exchanger, and the ribs formed 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ribs as taught by MATSUBARA in the Wagner et al. invention in order to advantageously allow for a large-size cold plate superior in accuracy in dimension, being easily manufactured at low cost and having high recyclability by preventing expansion of the seals in the channels.




    PNG
    media_image1.png
    737
    958
    media_image1.png
    Greyscale



    PNG
    media_image5.png
    290
    747
    media_image5.png
    Greyscale



Re claim 5, Wagner et al. teach wherein the base tray further comprises: a fluid inlet passage ( annotated fig) extending through one of the sidewalls then through the bottom wall  between an inlet end for inletting a heat exchange fluid into the heat exchanger and an outlet end for distributing the heat exchanger fluid to the inlet manifold area and the plurality of fluid channels (figs, noting the passage is an additional indentation for fluid flow from the bottom wall)
; and a fluid outlet passage ( annotated fig) extending through the bottom wall then through one of the sidewalls between an inlet end in fluid communication with the outlet manifold area for discharging the heat exchange fluid from the plurality of fluid channels and an outlet end for discharging the heat exchanger fluid from the heat exchanger (figs); wherein the inlet end of the fluid inlet passage and the outlet end of the fluid outlet passage extend away from a peripheral edge wall (internal wall , annotated fig, dotted line noting other side out of view  ) of the base tray and are configured for coupling with corresponding fluid fittings (224a, 222a). 


    PNG
    media_image4.png
    492
    904
    media_image4.png
    Greyscale



    PNG
    media_image6.png
    397
    823
    media_image6.png
    Greyscale

Re claim 6, Wagner et al. teach wherein  a base tray peripheral flange area (annotated fig, noting the o ring or grommet is placed in the area) disposed within the bottom wall and the top plate positioned on the base tray peripheral flange area (fig 6); and a sidewall peripheral flange (annotated fig) extending away from an upper edge of the sidewall such that the sidewall 




    PNG
    media_image7.png
    625
    648
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    1020
    826
    media_image8.png
    Greyscale




Re claim 7, Wagner et al. teach wherein the  cover portion having a peripheral flange (annotated fig), the cover portion configured for disposition in sealing relationship with the base tray such that the peripheral flange of the cover portion is disposed in face-to-face sealing relationship with the sidewall peripheral flange, and the top plate is positioned between the cover portion and the bottom surface of the base tray, and the first side of the top plate and a bottom side of the cover portion defining an open interior space for housing heat-generating components (figs).


    PNG
    media_image9.png
    754
    856
    media_image9.png
    Greyscale


Re claim 8, Wagner et al. teach a plurality of connecting structures for effecting a fluid tight, or substantially fluid tight seal, between the top plate and the base tray; wherein the plurality of connecting structures each include a first connecting element (annotated fig) and a second connecting element (annotated fig), wherein the first connecting element is associated with the base tray and the second connecting element is associated with the top plate.  

    PNG
    media_image10.png
    808
    1104
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    736
    1128
    media_image11.png
    Greyscale

Re claim 12, Wagner et al. teach the first connecting elements include a plurality of openings disposed about the peripheral flange area at spaced apart intervals for receiving a corresponding projecting portion (annotated fig, noting 4 out of 8 projections portions shown); the second connecting element comprises a plurality of openings (figs, see rejection of claim 8) disposed in the top plate and configured for alignment with corresponding ones of the plurality of openings disposed in the base tray while the top plate is disposed on top of and in face-to-face relationship with the base tray such that the first and second connecting elements together define a receiving portion (noting the receiving portion is considered two parallel portions where the top plate contacts the bottom wall along two lines which receive pressure from the projecting portions going through the holes); and the heat exchanger further comprising a plurality of projecting portions (annotated fig), wherein a projecting portion is disposed within each 
  
 

    PNG
    media_image12.png
    657
    728
    media_image12.png
    Greyscale






    PNG
    media_image13.png
    910
    927
    media_image13.png
    Greyscale



Additionally noting MATSUBARA teach multiple sealings members in addition to the sealing members of claim 1.

Re claim 23, Wagner et al. teach wherein the one or more heat generating components are  batteries (“a battery) on the laminated bus 400,” col 2 line 8 and noting 400 also generate heats, fig 5) positioned between the top plate and the cover . 
Re claim 27, Wagner et al. fail to explicitly teach details of the ribs.
MATSUBARA teach a plurality of ribs (annotated fig)  extend along the longitudinal axis of the heat exchanger assembly and contact the top plate (taught in the instant combination, fig 4, two left and two right noting in the instant combination the ribs are associated with the inlet and outlet manifold in the instant combination, and noting three dimensional objects “extend” in all three directions)  to provide a cold plate with sealed ribs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ribs as taught by MATSUBARA in the Wagner et al. invention in order to advantageously allow for a large-size cold plate superior in accuracy in dimension, being easily manufactured at low cost and having high recyclability by preventing expansion of the seals in the channels.



    PNG
    media_image5.png
    290
    747
    media_image5.png
    Greyscale


    
Re claim 29, Wagner et al. fail to explicitly teach details of the ribs.
MATSUBARA teach a plurality of ribs (annotated fig)  extend along the longitudinal axis of the heat exchanger assembly and support the second side of the top plate (taught in the instant combination , fig 4, two left and two right noting in the instant combination the ribs are associated with the inlet and outlet manifold in the instant combination, and noting three dimensional objects “extend” in all three directions)  to provide a cold plate with sealed ribs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ribs as taught by MATSUBARA in the Wagner et al. invention in order to advantageously allow for a large-size cold plate superior in accuracy in dimension, being easily manufactured at low cost and having high recyclability by preventing expansion of the seals in the channels.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 8,811,015 B2 in view of Kenney US 20160036104 A1 and /or Kenney US 20160036104 A1 and MATSUBARA JP 2006329439 A.
Re claim 14, Wagner et al. fail to teach details of the ribs.
Kenney teach  heat transfer enhancements disposed within each of the plurality of fluid channels, wherein the heat transfer enhancements comprise one of the following alternatives: turbulizers, offset strip fins or projections formed on the second side of   the top plate such that when the top plate is disposed on the base tray, the projections extend from the second side of the top plate outward into the fluid channels (“the turbulizers would be formed so as to have a height that corresponds to the height of the generally parallel flow passage portions” noting the turbulizers extend the entire channel height and thus meet the claim limitations , para 43, also noting that MATSUBARA JP 2006329439 A teach ribs, see the rejection of claim 1) to enhance heat transfer properties in the fluid channels. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the projections as taught by Kenney in the Wagner invention in order to advantageously allow for helps to provide a more uniform temperature distribution across the surface of the heat exchanger  .
Also, MATSUBARA teach heat transfer enhancements disposed within each of the plurality of fluid channels, wherein the heat transfer enhancements comprise one of the following alternatives: turbulizers, offset strip fins or projections formed on the second side of   the top plate such that when the top plate is disposed on the base tray, the projections extend from the second side of the top plate outward into the fluid channels ( see ribs in rejection of claim 1) to provide a cold plate with sealed ribs.
.
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 8,811,015 B2 in view of Kenney US 20160036104 A1 and MATSUBARA JP 2006329439 A.
Re claim 25, MATSUBARA, as modified, fail to explicitly teach details of the ribs.
Kenney et al. teach a divider rib divides the plurality of fluid channels into an intake side and an outlet side, and a plurality of ribs extends on each of the intake side and outlet side, the ribs form an intake manifold and an outlet manifold area on a first side of the heat exchanger, and   the ribs form a transitional manifold on a second side of the heat exchanger opposite the first side (fig 2) to provide optimal cooling paths and heat removal for a battery in a vehicle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details ribs as taught by Kenney et al. in the MATSUBARA, as modified,  invention in order to advantageously allow for a heat exchanger in a vehicle to cool batteries.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 8,811,015 B2 in view of Kenney US 20160036104 A1 and /or Kenney US 20160036104 A1 and MATSUBARA JP 2006329439 A further in view of Salmonson US 6,305,463 Bl.

 

Salmonson teach heat transfer enhancement-receiving grooves (92 ,94) disposed within the base tray and configured for receiving the projections extending from the second side of the top plate when the top plate is disposed on the base tray to provide spacing with the internal fins (col 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include receiving grooves as taught by Salmonson in the MATSUBARA , as modified, invention in order to advantageously allow for maintaining spacing and preventing crushing of the fins (col 5).
Additionally:
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 8,811,015 B2 in view of  Mahe US 2016/0049705 Al.
Re claim 23, Mahe  teach wherein the one or more heat generating components are  batteries (para 3 and 42) positioned between the top plate and the cover (noting the batteries are placed in the area to be cooled in the primary reference) to provide a power source adjacent to an inverter circuit. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the one or more heat generating components are  batteries as taught by Mahe  in the Wagner et al. invention in order to advantageously allow for optimal automobile performance.
 
24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 8,811,015 B2, as modified by MATSUBARA JP 2006329439 A,  in view of  Mahe US 2016/0049705 Al.
Re claim 24, Wagner et al. , as modified, fail to teach details of the elements, yet Mahe teach further comprising connecting elements extending from the top surface of the plurality of ribs and passing through the first side and the second side of the top plate, and the connecting elements arranged in rows on the top plate corresponding to the ribs the connecting elements are connected to (31, 32, figs) to attach a top and bottom close to a channel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include connecting elements as taught by Mahe  in the Wagner et al. invention in order to advantageously allow for optimal cooling under pressure and heat exchange.



Response to Arguments
Applicant’s arguments, see reply, filed 11/19/2021, with respect to the 112 rejections and drawing objections have been fully considered and are persuasive.  The 112 rejections and drawing objections have been withdrawn, however it is noted that new drawing objections have been added. 
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Applicant argues that Wagner fail to teach a coolant flow path and a top plate forming part of a wall of the case sealing the coolant flow path. The examiner respectfully disagrees and notes a new rejection of record has been provided above in view of the .
Applicant argues that Matsubara as modified by Mahe fails to teach the details of claims 1 and 13. However, the scope of claim 1 has changed in the latest reply and now a new rejection of claim 1 is provided in view of the change of scope of claim 1 relying upon Wagner in view of Matsubara (see detailed rejection above). Claim 13 is now rejected relying upon Wagner in view of the change in scope to claim 13.
Applicant argues the claims dependent on the independent claim (s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claims 1 and 13 and 17 have been addressed above. Thus, the rejections are proper and remain.  
Applicant’s arguments with respect to claim(s) 18 (Wagner is now being relied upon and not Mahe to teach the details of claim 18) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further the applicant objects to the design choice stating that the components are meant to function differently yet the components of Wagner do not perform differently from the instant application for purposes of heat dissipation and providing the flow channels.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GORDON A JONES/Examiner, Art Unit 3763